Case 8:20-cv-02131-KKM-AEP Document 64 Filed 02/11/21 Page 1 of 3 PageID 637




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


KEYVIEW LABS, INC. d/b/a
PROCERA HEALTH,

      Plaintiff,

v.                                                 Case No: 8:20-cv-2131-KKM-AEP

BENJAMIN BARGER, ICGOLD4ME,
L.L.C., and GOLD FOR LIFE, L.L.C.
d/b/a FOCUSGOLD, L.L.C.,

      Defendants.
                                          /
                                      ORDER
      This matter is before the Court on consideration of United States Magistrate

Judge Anthony E. Porcelli’s Report and Recommendation (Doc. 52), filed on

December 22, 2020, recommending that Plaintiff KeyView Labs, Inc.’s Motion for

Preliminary Injunction (Doc. 7) be denied. All parties were furnished copies of the

Report and Recommendation and were afforded the opportunity to file objections

under 28 U.S.C. § 636(b)(1). No objections were filed. Considering the record and Judge

Porcelli’s Report and Recommendation, the Court ACCEPTS and ADOPTS the

Report and Recommendation and DENIES the Motion for Preliminary Injunction as

set forth below.
Case 8:20-cv-02131-KKM-AEP Document 64 Filed 02/11/21 Page 2 of 3 PageID 638




       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a magistrate judge’s

Report and Recommendation. 28 U.S.C. § 636(b)(1). If a party files a timely and specific

objection to a finding of fact by the magistrate judge, the district court must conduct a

de novo review with respect to that factual issue. Stokes v. Singletary, 952 F.2d 1567, 1576

(11th Cir. 1992). The district court reviews legal conclusions de novo, even in the

absence of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); Ashworth v. Glades Cnty. Bd. of Cnty. Comm’rs, 379 F. Supp. 3d 1244, 1246 (M.D.

Fla. 2019).

       In the absence of any objection and after reviewing all legal conclusions de novo,

the Court adopts the Report and Recommendation. Judge Porcelli held hearings on the

Motion for Preliminary Injunction on October 14, 2020, and November 24, 2020, and

he permitted both parties to submit supplemental briefing and evidence on the Motion.

The Report and Recommendation thoroughly addresses the claims for preliminary

injunctive relief, and the Court agrees with Judge Porcelli’s detailed and well-reasoned

findings of fact and conclusions of law.

       Accordingly, it is now ORDERED:

       (1) The Report and Recommendation (Doc. 52) is ACCEPTED and

ADOPTED and is made a part of this Order for all purposes, including appellate

review.



                                             2
Case 8:20-cv-02131-KKM-AEP Document 64 Filed 02/11/21 Page 3 of 3 PageID 639




      (2) KeyView Labs, Inc.’s Motion for Preliminary Injunction (Doc. 7) is

DENIED.

      ORDERED in Tampa, Florida, on February 11, 2021.




                                     3
